Citation Nr: 1608996	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-40 927	)	DATE
	)
	)


THE ISSUE

Whether the Board's decision reopening and remanding a claim of entitlement to service connection for a nervous disorder, to include schizophrenia, should be revised or reversed due to clear and unmistakable error (CUE).

(In a separate decision, the Board addresses the claims of entitlement to service connection for PTSD and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder, to include schizophrenia.)   


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran, moving party, served on active duty in the U.S. Marine Corps from February 6, 1978 to March 31, 1978.  He received a General Discharge/Unsuitability (Defective Attitude) classification, which, upon subsequent application and review, was changed to an Honorable/Unsuitability (Defective Attitude) discharge.

This claim comes before the Board of Veterans' Appeals (Board) in response to the Veteran's October 2015 motion to revise a Board's decision denying service connection for schizophrenia.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates these electronic records.


FINDINGS OF FACT

1.  The moving party did not identify the date of the Board decision to which his motion for revision relates.   

2.  Assuming he is referring to the December 14, 2009 decision, in which the Board reopened and remanded a claim of entitlement to service connection for a nervous disorder, to include schizophrenia, that decision is not final and thus not subject to revision based on CUE.


CONCLUSION OF LAW

The pleading requirements for a motion for revision of a decision based on CUE are not met.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 20.1404(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA does not apply to CUE claims, however, regardless of whether the Board or the RO issued the prior decision in question that is being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165, 178-9 (2001) (CUE claim not conventional appeal, but rather a collateral attack of previous decision); Parker v. Principi, 15 Vet. App. 407 (2002).  As such, the Board need not discuss whether VA complied with the VCAA's requirements. 

II.  Analysis

A motion for revision of a Board decision based on CUE must be in writing, signed by the moving party or his or her representative, and include the veteran's name or the name of the moving party if other than the veteran, the relevant VA file number and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements are to be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2015).  Here, as the moving party neglected to identify the date of the Board decision to which his October 2015 motion for revision relates, his motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2015).  

Although the moving party neglected to identify this critical date, he identified the claim the Board denied, namely, entitlement to service connection for schizophrenia.  Based on this fact, the Board assumes the moving party is seeking revision of its December 14, 2009 decision reopening and remanding the claim of entitlement to service connection for a nervous disorder, including schizophrenia.  Even assuming the Board is correct, this motion still requires dismissal as a Board decision must first be final before being revised or reversed on the grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2014).  The December 14, 2009 decision is currently on appeal and thus not subject to revision or reversal based on CUE.  

Inasmuch as the moving party did not identify the date of the Board decision to which his motion for revision relates and the December 14, 2009 decision to which he appears to be referring is not final, his motion for revision of this decision must be dismissed without prejudice to refiling.  


ORDER

The motion for revision of the Board's decision reopening and remanding a claim of entitlement to service connection for a nervous disorder, to include schizophrenia, is dismissed without prejudice to refiling.


	                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




